                                   Case 8:21-bk-10513-ES        Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12                 Desc
                                                                 Main Document    Page 1 of 8



                                    1 SCOTT TALKOV, State Bar No. 264676
                                      TALKOV LAW CORP.
                                    2 2900 Adams St Ste C225
                                      Riverside, California 92504
                                    3 Telephone: (951) 888-3300

                                    4 Email: scott@talkovlaw.com

                                    5 Attorneys for Debtor Rosa A. Fridman

                                    6                             UNITED STATES BANKRUPTCY COURT

                                    7               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

                                    8 In re                                                   Case. No. 8:21-bk-10513-ES

                                    9 ROSA A. FRIDMAN,                                        Chapter 7
                                   10                      Debtor.                            LODGMENT OF STATE COURT ORDER
                                                                                              DENYING CREDITOR KARL
        TELEPHONE (951) 888-3300
         2900 ADAMS ST STE C225




                                   11
           RIVERSIDE, CA 92504




                                                                                              AVETOOM’S STATE COURT MOTION TO
TALKOV LAW




                                                                                              RECLASSIFY A JUDGMENT LIEN AS A
                                   12
                                                                                              CONSENSUAL LIEN
                                   13

                                   14

                                   15          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

                                   16 JUDGE, CREDITOR KARL AVETOOM, THE U.S. TRUSTEE, AND ALL PARTIES IN

                                   17 INTEREST:

                                   18          Rosa A. Fridman (“Ms. Fridman”), Debtor in the above-captioned matter, submits the

                                   19 following Lodgment of State Court Order Denying Creditor Karl Avetoom’s State Court Motion

                                   20 to Reclassify a Previously Recorded Judgment Lien as a Consensual Lien.

                                   21          Creditor Karl Avetoom moved this Court for relief from the automatic stay so that he may

                                   22 move for the State Court which granted a judgment lien on Ms. Fridman’s homestead property for

                                   23 reclassification of the lien as a consensual, rather than judicial, lien. In this Court’s June 3, 2021

                                   24 tentative ruling on Avetoom’s Motion for relief from the automatic stay which was later adopted

                                   25 as the final ruling, this Court noted: “Nothing in any of the documents [relied upon by Avetoom]

                                   26 indicate that Debtor agreed to a consensual lien against the subject property, i.e., independent of

                                   27 the agreement to a judgment that may be enforced by the recordation of a lien against the subject
                                         LODGMENT OF STATE COURT ORDER DENYING CREDITOR KARL AVETOOM’S STATE COURT
                                                 MOTION TO RECLASSIFY A JUDGMENT LIEN AS A CONSENSUAL LIEN

                                                                                          1
                                   Case 8:21-bk-10513-ES        Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12                Desc
                                                                 Main Document    Page 2 of 8



                                    1 property. That said, this court shall defer to the state court to make that factual determination.”

                                    2 Thus, Avetoom continued to move the state court for a reclassification of the judicial lien as a

                                    3 consensual lien.

                                    4          In line with this Court’s review of the documents and facts relied upon by Avetoom, as is

                                    5 shown in the attached minute order, the Superior Court of Orange County vehemently denied

                                    6 Avetoom’s motion to reclassify the judgment lien as a consensual lien. As such, there is no doubt

                                    7 that the judicial lien held by Creditor Karl Avetoom was rightfully avoided against Ms. Fridman’s

                                    8 homestead property.

                                    9 Date: July 26, 2021                                TALKOV LAW CORP

                                   10                                                     Scott Talkov
        TELEPHONE (951) 888-3300
         2900 ADAMS ST STE C225




                                   11                                                    Scott Talkov
           RIVERSIDE, CA 92504




                                                                                         Attorneys for Debtor Rosa A. Fridman
TALKOV LAW




                                   12

                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27
                                         LODGMENT OF STATE COURT ORDER DENYING CREDITOR KARL AVETOOM’S STATE COURT
                                                 MOTION TO RECLASSIFY A JUDGMENT LIEN AS A CONSENSUAL LIEN

                                                                                         2
Case 8:21-bk-10513-ES   Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12   Desc
                         Main Document    Page 3 of 8




                              Exhibit 1
           Case 8:21-bk-10513-ES Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12               Desc
                              SUPERIOR COURT OF CALIFORNIA,
                                  Main Document    Page 4 of 8
                                  COUNTY OF ORANGE
                                CENTRAL JUSTICE CENTER
                                           MINUTE ORDER
DATE: 07/22/2021                   TIME: 09:10:00 AM                  DEPT: C18
JUDICIAL OFFICER PRESIDING: Theodore Howard
CLERK: Kathy Peraza
REPORTER/ERM: None
BAILIFF/COURT ATTENDANT: None

CASE NO: 30-2015-00820760-CU-FR-NJC CASE INIT.DATE: 11/17/2015
CASE TITLE: Avetoom vs. Risbrough
CASE CATEGORY: Civil - Unlimited  CASE TYPE: Fraud

EVENT ID/DOCUMENT ID: 73572786
EVENT TYPE: Under Submission Ruling



APPEARANCES

There are no appearances by any party.

The Court, having taken the Plaintiff's Motion to Enforce Settlement under submission on 07/15/2021 and
having fully considered the arguments of all parties, both written and oral, as well as the evidence
presented, now rules as follows:

Plaintiff Avetoom’s Motion to Enforce Settlement (ROA 558) is DENIED.

Authority or Jurisdiction of the Court

While the Motion is labeled as one to enforce settlement pursuant to CCP 664.6, the cited statute
authorizes relief before a judgment has been entered. Here, however, the court is asked to issue relief,
post entry of judgment, the judgment having been entered here, some time ago [See ROA 484, judgment
entered 8/13/20; vs. ROA 558, present motion filed 6/2021].

The moving brief refers to Ames v. Paley which recognized the power of a trial court to correct a
judgment that was entered pursuant to CCP 664.6, that is, pursuant to the parties’ settlement. Such
power arises under a court’s inherent powers to make clerical corrections to its records, or by statute
such as CCP 473(d) which provides for the correction of clerical errors also. (See Ames v. Paley (2001)
89 Cal.App.4th 668, 672–673 (“A court of general jurisdiction has the power, after final judgment, and
regardless of lapse of time, to correct clerical errors or misprisions in its records, whether made by the
clerk, counsel or the court itself, so that the records will conform to and speak the truth…”).)

It appears that in an appropriate setting, a trial court does have power to correct a judgment that was
entered pursuant to a settlement of the parties under section 664.6, in order to include an omitted term of
the settlement. (See Ames v. Paley (2001) 89 Cal.App.4th 668, 674).

Plaintiff Avetoom’s Request to Correct or Modify the Judgment

Plaintiff Avetoom seeks a modification of the Judgment to add and reflect that, through the settlement




DATE: 07/22/2021                                MINUTE ORDER                                     Page 1
DEPT: C18                                                                                    Calendar No.
         Case 8:21-bk-10513-ES Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12 Desc
CASE TITLE: Avetoom vs. Risbrough Main Document CASE
                                                 Page 5NO:
                                                        of 830-2015-00820760-CU-FR-NJC

agreement within the present lawsuit, that defendant Rosa Fridman, voluntarily consented to the creation
of a lien against her 68.3% interest in the subject real property (on Blackbeard Lane in Huntington Beach,
CA). Plaintiff Avetoom argues that the creation of a lien was an important term of the oral settlement that
the parties reached and that was placed on the record on or about 7/9/19.

Under CCP 664.6, the court may only enter terms which the parties themselves agreed to. (See
Hernandez v. Board of Education (2004) 126 Cal. App. 4th 1161, 1176) (the power of a trial court under
§ 664.6 “is extremely limited”).) “‘Although a judge hearing a section 664.6 motion may receive evidence,
determine disputed facts, and enter the terms of a settlement agreement as a judgment, nothing in
section 664.6 authorizes a judge to create the material terms of a settlement, as opposed to deciding
what terms the parties themselves have previously agreed upon.’” (Id.; accord Leeman v. Adams
Extract & Spice, LLC (2015) 236 Cal.App.4th 1367, 1374-75.)

In the present case, the proceedings regarding the entry of judgment and determination of the
settlement, spanned several hearings ranging from approximately August of 2019 through June of 2020.
(See Register of Action herein, # 387, 389, 451). Considerable time was spent by the parties and the
Court in addressing the matter. Plaintiff Avetoom argues that it was intended that the declaratory terms
that constituted the oral settlement, would result in a lien. But the portion of the Reporter’s Transcript
wherein the terms of the settlement were read into the record (see 7/9/19 Reporter’s Transcript, pages 2
to 4 and 7 to 8) and which were then orally agreed to by Defendant Fridman and by Plaintiff Avetoom
(id.), did not appear to mention the creation of the “lien”.

It was rather the Court which construed the agreement of the parties as an agreement to create a lien.
(See 7/9/19 Reporter’s Transcript p. 11.) However, the Court is not a party which can create a
settlement term nor supply party consent. Pursuant to section 664.6, what is necessary, is evidence of
the party’s settlement terms and oral consent. (See, e.g., 1538 Cahuenga Partners, LLC v. Turmeko
Properties, Inc. (2009) 176 Cal.App.4th 139, 143.)

Plaintiff refers to the portion of the Transcript wherein Plaintiff’s counsel (Mr. Murray) stated that the
settlement terms – as had just been orally read into the record and agreed to by the litigants – would
then be reduced to a formal order of the court, which order would be recorded with the county recorder
thereafter. (See Transcript pp. 8-9 and 11.) This would provide support for Plaintiff Avetoom, indeed,
being able to record in the County Recorder, the Judgment entered in this case. However it is less clear
that this amounted to the Defendant having orally agreed to give any new or other or different lien on the
subject property.      The record is unclear about this, which generates ambiguity and precludes the
granting of the motion.

If a term on which the present case had been settled – was indeed that Defendant Fridman was giving a
new, further or different lien, it appears that the parties reasonably could have stated such a fact within
the terms that were recited (see Transcript p 2 to 4 and 7 to 8.)

According to the Civil Code section 2872, “A lien is a charge imposed in some mode other than by a
transfer in trust upon specific property by which it is made security for the performance of an act.” “A lien
is created: 1. By contract of the parties; or, 2. By operation of law.” ( Civil Code 2881.)

In the case law, there are examples of language in agreements which has been considered to amount to
a lien. (See, e.g., Hill v. Fricke (1936) 5 Cal.2d 320, 321–322 (“the appellant Arthur, who was informed
that he was free to bring his attorney with him, and the defendant Pearl Fricke met with Hill at the
attorney's office and there executed a written agreement fixing the amount of Edwin's advances, … and
declaring the same to be a lien upon the ranch property….In other words, the land alone was made
subject to the payment of the obligation…”). In re Smith's Estate (1927) 200 Cal. 654, 658 (language
within a court order read, “In order to secure the payments of said installments, … Walnut Park Bank …
be and …are hereby required to hold said trust deed for the security and payment of said support …”);




DATE: 07/22/2021                                 MINUTE ORDER                                      Page 2
DEPT: C18                                                                                      Calendar No.
         Case 8:21-bk-10513-ES Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12 Desc
CASE TITLE: Avetoom vs. Risbrough Main Document CASE
                                                 Page 6NO:
                                                        of 830-2015-00820760-CU-FR-NJC

In re Dickinson (Bankr. S.D. Cal. 1982) 24 B.R. 547, 549) (the agreement stated, “… I hereby further give
a lien on my case to said doctor against any and all proceeds of any settlement, judgment or verdict ....”).


In a case cited by Plaintiff Avetoom, the relevant document had similar words to the above, to support a
finding of a lien having been created. (In re County of Orange (Bankr. C.D. Cal. 1995) 179 B.R. 185,
193 n. 2, n.23 and 194179) (a public entity’s written resolution read, “As security for the payment of the
principal of and interest on the Notes the County hereby pledges and grants a first lien and charge
against [certain unrestricted revenues]....”).) Compare Raboff v. Albertson (1954) 122 Cal.App.2d 555,
556–557 (the defendant delivered to the plaintiff a writing stating, “‘I O U $7,500 Lee Albertson August
5th 1946 on my house”) (while “[i]t was the intent of Lee at the time he made the writing to encumber
said property with a lien in favor of plaintiff to secure said loan. The said writing was sufficient to create
such a lien.”)

Here, the terms that were orally recited and then orally consented to by the litigants, did not appear to
include similar language. Thus, the circumstances produce less certainty.

According to the records of the present case, there were several proposed judgments submitted to the
court during the time in which these parties were engaged in the proceedings on the settlement and entry
of judgment. Within the Plaintiff’s proposed judgments, the terms consistently did not include the words
that a lien on the real property is being given, as an express term of the settlement. (See Proposed
Judgments herein, at ROA 389, 420, 483 and ROA 460, 479, 484.)

For these reasons, the Court must DENY Plaintiff Avetoom’s Motion to correct or modify the judgment.


Additional Matters

As for Plaintiff Avetoom’s position regarding the intentions of Defendant Fridman in settling the present
case, and thereafter pursuing bankruptcy relief, as well as other allegations of Plaintiff Avetoom
regarding the actions of the Defendant, these may well become the fodder of future litigation. However,
the Court does not find it necessary to engage with the allegations or accusations of mal-intent at this
time. The material in the reply (the Balakin Declaration) was therefore not considered. (See also Jay v.
Mahaffey (2013) 218 Cal.App.4th 1522, 1537-1538) (new evidence in reply is generally not permitted).

Therefore, Defendant Fridman’s objections to the Balakin declaration are SUSTAINED.

By the same token, the Defendant Fridman’s effort to raise an independent proceeding regarding
sanctions is procedurally improper and is unsupported. The request is therefore denied. (See Cal. Code
Civ. Proc. 128.5(f)(1)(a) and 1003, 1005, 1005.5; Cal. Rule of Court 3.1110, 3.1112, 3.1113(b).)    As
such, the declarations of Defendant Fridman and S. Talkov submitted in the 7/13/21 “Evidentiary
Objection and Request for OSC re Sanctions” (ROA 580) were not considered.

The additional evidentiary material, attached to Plaintiff Avetoom’s “Response” (Objection) filed 7/13/21,
was unnecessary to consider. (ROA 580.)

Defendant Fridman must remember in the future to adhere to the timeframes provided for in the Code for
court filings. A trial court may disregard late papers especially where good cause is not shown. (See
California Code of Civil Procedure section 1005; Rancho Mirage Country Club Homeowners Association
v. Hazelbaker (2016) 2 Cal.App.5th 252, 262 and see ROA 571.) Where the moving party here, plaintiff
Avetoom, filed a reply to the late opposition (see ROA 571, 573), the opposition was thus considered.
(See Mann v. Cracchiolo (1985) 38 Cal.3d 18, 30; Carlton v. Quint (2000) 77 Cal.App.4th 690, 698.)




DATE: 07/22/2021                                  MINUTE ORDER                                      Page 3
DEPT: C18                                                                                       Calendar No.
         Case 8:21-bk-10513-ES Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12 Desc
CASE TITLE: Avetoom vs. Risbrough Main Document CASE
                                                 Page 7NO:
                                                        of 830-2015-00820760-CU-FR-NJC

The Clerk shall give notice.




DATE: 07/22/2021                        MINUTE ORDER                             Page 4
DEPT: C18                                                                    Calendar No.
                                   Case 8:21-bk-10513-ES           Doc 86 Filed 07/26/21 Entered 07/26/21 10:25:12                     Desc
                                                                    Main Document    Page 8 of 8



                                    1 PROOF OF SERVICE OF DOCUMENT

                                    2
                                      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                    3 address is: 2900 Adams Street, Suite C225, Riverside, CA 92504

                                    4 A true and correct copy of the foregoing document entitled (specify): LODGMENT OF STATE
                                      COURT ORDER DENYING CREDITOR KARL AVETOOM’S STATE COURT MOTION TO
                                    5 RECLASSIFY A JUDGMENT LIEN AS A CONSENSUAL LIENwill be served or was served (a)
                                        on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
                                    6 below:

                                    7 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
                                        to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                    8 hyperlink to the document. On (date) July 26, 2021, I checked the CM/ECF docket for this bankruptcy case
                                        or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
                                    9 to receive NEF transmission at the email addresses stated below:

                                   10           Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
                                                Donald W Reid don@donreidlaw.com, ecf@donreidlaw.com
        TELEPHONE (951) 888-3300
         2900 ADAMS ST STE C225




                                   11           United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
           RIVERSIDE, CA 92504
TALKOV LAW




                                   12                    Service information continued on attached page
                                   13 2. SERVED BY UNITED STATES MAIL:
                                        On (date) July 26, 2021, I served the following persons and/or entities at the last known addresses in this
                                   14 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
                                        the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
                                   15 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
                                        document is filed.
                                   16
                                                Hon. Erithe Smith, 411 West Fourth Street, Suite 5040, Santa Ana, CA 92701
                                   17
                                                         Service information continued on attached page
                                   18
                                      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                                   19
                                      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
                                   20 on (date) July 26, 2021, I served the following persons and/or entities by personal delivery, overnight mail
                                      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                   21 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                      mail to, the judge will be completed no later than 24 hours after the document is filed.
                                   22
                                                         Service information continued on attached page
                                   23
                                        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                   24
                                         July 26, 2021       Leilani Caspillo                                            /s/Leilani Caspillo
                                   25    Date                  Printed Name                                                  Signature

                                   26

                                   27
                                          LODGMENT OF STATE COURT ORDER DENYING CREDITOR KARL AVETOOM’S STATE COURT
                                                  MOTION TO RECLASSIFY A JUDGMENT LIEN AS A CONSENSUAL LIEN

                                                                                              3
